In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-04-364 CR

____________________


DAVID WAYNE DOYLE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 89029




MEMORANDUM OPINION
	Appellant David Wayne Doyle pled guilty to credit card abuse.  See Tex. Pen.
Code Ann. § 32.31(b)(1)(A) (Vernon Supp. 2005).  The trial court sentenced Doyle to
two years' confinement in the Texas Department of Criminal Justice, State Jail Division
probated for four years and assessed a $1000 fine.  The State filed a motion to revoke
community supervision, alleging Doyle violated the terms of the community supervision
order.  Doyle pled "true" to the allegations.  The trial court found Doyle violated the
terms of the supervision order, entered a revocation order, and sentenced Doyle to two
years in state jail.  Doyle appeals the trial court's judgment revoking community
supervision.   
	The brief filed by Doyle's appellate counsel concludes no arguable error is
presented in this appeal.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967), and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On
April 29, 2005, we granted an extension of time for Doyle to file a pro se brief.  We
received no response from Doyle.
	We have reviewed the entire record, and find no error that will arguably support
an appeal.  Therefore, we find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991).  The judgment is affirmed.
	AFFIRMED.
								___________________________
									HOLLIS HORTON
										Justice

Submitted on July 11, 2005
Opinion Delivered July 27, 2005
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.